Citation Nr: 0213186	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-24 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 23, 1999, 
for the grant of a total disability evaluation due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1988 to May 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, among other things, granted a total 
disability evaluation due to individual unemployability 
effective as of July 23, 1999.  The veteran appeals the 
assignment of the effective date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran filed a claim for an increased disability 
evaluation for her service-connected psychiatric disorder on 
August 19, 1997.  This claim was denied in a letter, but no 
rating decision was issued from which the veteran could 
effectuate an appeal.  

3.  The veteran has been unemployable due to a service-
connected psychiatric disorder since at least August 19, 
1997.


CONCLUSION OF LAW

The criteria for an effective date of August 19, 1997, for 
the grant of a total disability evaluation due to individual 
unemployability have been met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West Supp. 2001)].  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
[codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal and for the reasons expressed immediately below finds 
that the development of this claim has proceeded in 
accordance with the provisions of the law and regulations. 

VA has a duty under the VCAA to notify the veteran and his or 
her representative of any information and evidence needed to 
substantiate and complete a claim as well as to inform the 
veteran as to whose responsibility it is to obtain the needed 
information.  The veteran was informed of the requirements of 
the VCAA in a supplemental statement of the case dated in 
March 2002.  The Board finds that the information provided to 
the veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103 in that the veteran was clearly 
notified of the evidence necessary to substantiate her claim.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  After reviewing the record, the Board finds that VA 
has complied with the VCAA's duty to assist by aiding the 
veteran in obtaining medical evidence and affording her a 
psychiatric examination.  It appears that all known and 
available medical records relevant to the issue on appeal 
have been obtained and are associated with the veteran's 
claims file, and the veteran does not appear to contend 
otherwise.  Furthermore, the Board notes that the veteran and 
her representative have been accorded ample opportunity to 
present evidence and argument in support of the veteran's 
claim.  The veteran was afforded the opportunity to testify 
before an RO hearing officer and/or a member of the Board, 
but declined to do so.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and to assist 
the veteran and that no further action is necessary to meet 
the requirements of the VCAA and the applicable regulatory 
changes published to implement that statute.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more with sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. § 4.16.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400.  If application for 
benefits is received within one year of discharge or release 
from service, the effective date of an award of disability 
compensation shall be the day following the date of discharge 
or release from service.  See 38 U.S.C.A. § 5110(b)(1).

The evidence of record shows that the veteran was discharged 
from service in May 1993 and filed an application for 
compensation benefits that month.  Based on that application, 
the veteran was granted service connection for a 
schizoaffective disorder and a 30 percent disability 
evaluation was assigned as of the day following discharge 
from service.  The veteran did not appeal that evaluation.

In May 1995, the veteran requested an increased disability 
evaluation for her psychiatric disorder.  An increase to 50 
percent was granted in a November 1995 rating decision and 
notice was sent to the veteran on December 4, 1995.  The 
veteran did not appeal this decision.

On August 19, 1997, the veteran submitted a request to 
increase her disability evaluation for a schizoaffective 
disorder, informing the RO that she had jumped out of a 
window and had been hospitalized in 1996.  The RO requested 
that the veteran submit medical documentation of her 
treatment and when no evidence was forthcoming, the RO sent 
the veteran a letter dated July 28, 1998, stating that the 
claim was denied because medical evidence had not been 
received.  The RO did not issue a rating decision upon which 
an appeal could be effectuated.

On August 20, 1998, the RO received medical records showing 
that the veteran had bizarre, combative behavior and required 
restraints in order to evaluate her.  It was noted in the 
medical records that the veteran had a history of bizarre 
behavior associated with her psychiatric disorder.  The RO 
did not advise the veteran that the requested medical 
evidence was received nor did the RO issue a rating decision 
based on its review of the requested medical evidence.

On July 23, 1999, the veteran submitted an application for a 
total disability evaluation due to individual 
unemployability.  She reported that she had not worked since 
her discharge from service and had become too disabled to 
work in the spring of 1995.  The RO obtained additional 
medical evidence showing that the veteran continued to have 
severe symptoms due to chronic schizophrenia and in September 
1999 a VA examiner opined that the veteran was unemployable 
due to her psychiatric disorder.  This opinion was rendered 
following a recitation of the veteran's psychiatric history 
since her discharge from service.

Based on the evidence of record, the RO granted a 70 percent 
disability evaluation for the veteran's service-connected 
schizoaffective disorder using the criteria of 38 C.F.R. 
Section 4.130, Diagnostic Code 9211.  The RO also granted a 
total disability evaluation as the veteran was found to be 
unemployable due to service-connected disability.  July 23, 
1999 was selected as the effective date for both awards based 
on the veteran's application for a total rating received that 
date.  There was no mention of the August 19, 1997 claim in 
the RO's rating decision.

Following a complete review of the evidence of record, the 
Board finds that the veteran submitted a request for an 
increased evaluation on August 19, 1997, that remained 
pending until the March 2000 rating decision as there was no 
rating decision issued on that claim prior to March 2000.  As 
such, the date of receipt of claim for the award of benefits 
in March 2000 is actually August 19, 1997.  The Board 
acknowledges that the veteran did not file the formal VA form 
application for a total rating until July 1999; however, the 
1997 request for an increase is interpreted as an informal 
claim upon which the RO should have acted as the medical 
evidence received in conjunction with that claim clearly 
shows that the veteran experienced symptoms so severe as to 
hinder employment.  Additionally, because the evidence of 
record shows that the veteran's symptoms were so severe as to 
warrant a 70 percent schedular evaluation and a total rating 
based on individual unemployability as of the September 1999 
VA examination and there is nothing in the record to suggest 
that her psychiatric symptoms had recently increased in 
severity, the Board finds that the appropriate effective date 
for the award of benefits is August 19, 1997, the date of 
receipt of claim.  Consequently, the veteran's request for an 
earlier effective date is hereby granted.


ORDER

An effective date of August 19, 1997, for the award of a 
total disability evaluation based on individual 
unemployability is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

